Citation Nr: 1735415	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dementia, claimed as memory loss.

2.  Entitlement to service connection for a seizure disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982; June 1983 to August 1983; and April 1985 to October 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington D.C.  A transcript of that proceeding is of record.  

In June 2015, the Board remanded the case for additional development.  

In March 2017, the Veteran submitted a timely notice of disagreement (NOD) with respect to a February 2017 rating decision which granted service connection for migraine headaches with a 0 percent rating effective February 16, 2005.  Although the RO has not yet issued a statement of the case, the issue is acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  As the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been acknowledged and additional RO action is pending, the Board will not address the matter at this time.

The Veteran was previously represented by The American Legion.  In May 2017, the Veteran revoked power of attorney for this representative.  Good cause was not required because the change of representation was received within 90 days of the April 2017 post-remand certification to the Board.  See 38 C.F.R. § 20.1304 (b)(1)(i) (2016).  Accordingly, the request to revoke representation is effective.  As the Veteran has not identified another representative, he is considered to be pro se.

In correspondence received in May 2017, the Veteran submitted an NOD form for a sleep apnea disability.  However, a claim for service connection for sleep apnea has not been adjudicated by the RO.  As to claims received on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64 ; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155 (d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150 (a).  Instead, that person is considered to have requested an application form. Id.  Nonetheless, the Board's practice of referring claims reasonably raised by the record but not adjudicated by the AOJ under 38 C.F.R. § 19.9 (b) was not altered during the recent rule making.  See 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).

The issue of entitlement to service connection for a seizure disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

A current condition of memory loss or dementia is not shown.


CONCLUSION OF LAW

Memory loss or dementia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c)(2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided a VA medical examination in October 2016 pursuant to the Board's June 2015 remand.  There is sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

The Veteran seeks service connection for dementia, claimed as memory loss, and asserts that this disorder may be related to a brain tumor that developed as a result of exposure to radiation in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations provide additional bases for service connection for Veterans who have been exposed to ionizing radiation.  

The first basis is a presumptive basis for diseases specific to "radiation exposed veterans" under 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309(d)(2016).  A "radiation-exposed veteran" is a Veteran who participated in a "radiation-risk activity," which includes the following: (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) the occupation of Hiroshima or Nagasaki, Japan during specific periods; (C) internment as a prisoner of war in Japan during World War II; (D) service in which the service member was present during a specific period of time on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309 (d)(3)(i)-(ii) (2016).  

Service connection for a radiogenic disease can also be pursued on the basis of exposure to ionizing radiation as provided in 38 C.F.R. § 3.311 (2016).  Section 3.311 does not provide presumptive service connection for "radiogenic diseases" but provides special developmental procedures to help a Veteran or his survivors prove his claim on a direct basis.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service.  Tumors of the brain are listed as radiogenic diseases.  Further, the claim is referred to the Under Secretary for Benefits for consideration before adjudication when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki during a specific period, or other activities as claimed; (ii) the Veteran subsequently developed a radiogenic disease; and (iii) the radiogenic disease became manifest within the period specified.  38 C.F.R. § 3.311 (b)(1), (5) (2016).  Notably, if any of the foregoing three requirements are not met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311 (b)(1) (2016).

Service treatment records are negative for a diagnosed brain tumor or chronic memory disorder.  The service records reflect no abnormalities with memory at examinations in August 1981, July 1982, July 1983, November 1984, October 1985, October 1986, September 1987, August 1989, August 1990, August 1991, and August 1992.  A few headaches were reported in September 1987 and August 1988 examinations, but no memory problem or tumor was noted.  Service treatment records show no evidence of radiation exposure.  

Post-service VA medical records show the Veteran was treated in January 2005 for a seizure.  The accompanying radiological tests revealed a benign mass in the left frontal lobe of the brain in February 2005.  March 2009 VA medical records show the Veteran reported difficulties with his memory. 

VA medical records also show that in November 2009, a psychological evaluation of the Veteran was performed in order to assess concerns of memory difficulty.  The Veteran reported a 2-3 year history of memory problems and an inability to recall or retain information.  After administrating numerous assessments, the Veteran was found to have average performance in intellectual function, attention, working memory, and processing.  Specifically, the testing indicated that learning and memory were intact with no difficulty recalling material.  The psychologist concluded that the Veteran's neuropsychological profile was generally intact with noted weaknesses consistent with evidence of a left frontal tumor on the brain.  

At the April 2014 hearing the Veteran testified that he was exposed to various types of radiation due to his role flying on the EA-6B and being onboard the U.S.S. Enterprise, a nuclear-powered aircraft carrier.  He testified that exposures to (electromagnetic/non-ionizing) radiation included from radar, microwave, and radio waves generated by systems onboard the EA-6B involved in the electronic warfare signal jamming; and that he was possibly exposed to radiation from the ship's nuclear power plant.

In July 2016, VA requested a record of exposure to ionizing radiation, or equivalent occupational radiation exposure from the Naval Dosimetry Center.  The request noted the Veteran's service aboard the USS Enterprise and exposure to radiation as part of radar, jamming, and electronic countermeasures while on aircraft.  In August 2016, the Naval Dosimetry Center indicated their review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran. 

In October 2016, the Veteran was provided VA examinations ((central nervous system (CNS) and neuromuscular diseases; and psychology)) in relation to his claimed memory loss and dementia.  At the CNS examination, a neurologist determined that the Veteran does not have a brain tumor.  He explained that the differential diagnosis of the mass based on location includes a dermoid, low- grade astrocytoma, neural oncocytoma, ependymoma, or metastasis.  This has been reported on multiple prior exams dating back to 2005 without significant change in reported measurements or signal characteristics between exams.  This stability over 10 years and the signal characteristics make a benign lesion such as a choroid plexus or ependymal cyst filled with proteinaceous material or an atypical dermoid cyst more likely.  As this is not a tumor but a cystic mass, it is unlikely to have been caused by radiation exposure. 

At the psychology examination, the Veteran reported that memory problems had onset after seizures began.  Separately, the Veteran also reported that he started having memory problem after an in-service hospitalization.  After testing and observation, the examiner found that the Veteran's memory functions were not rendered impaired and that the Veteran's test scores suggested normal cognitive functioning.  Following record review and a clinical evaluation, the examiner determined that the Veteran does not have a DSM diagnosis of dementia.  

In March 2017 correspondence, the Veteran reported that memory loss onset in service.  The Veteran also reported numerous memory issues related to dementia. 


Analysis

The Veteran asserts that he was exposed to ionizing and non-ionizing radiation in service, which led to the development of a brain tumor, which in turn caused his currently claimed dementia.  

The preponderance of evidence in this case weighs against the Veteran's claim.  

First, the evidence shows that the Veteran does not qualify as a "radiation-exposed veteran."  There is no evidence that the Veteran participated in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).

The competent evidence also reflects that the Veteran was not otherwise exposed to ionizing radiation in service.  Service personnel records are silent for ionizing radiation exposure.  The Naval Dosimetry Center found no evidence that the Veteran had occupational exposure to ionizing radiation in service.  Exposure to radiation and radiation dosage are both complex determinations that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran asserts that he was exposed to ionizing radiation, those assertions do not constitute competent evidence of such exposure because the Veteran has not been shown to possess the knowledge and expertise needed to make such a determination.  Thus, the only competent and credible evidence indicates that the Veteran was not exposed to ionizing radiation in service.  The Board further notes that the provisions of 38 C.F.R. § 3.311 requiring referral to the Under Secretary for Benefits only apply after VA has made a finding of exposure to ionizing radiation.  As there is no such finding here, referral is not required.  

Finally, despite the possibility that the Veteran may have been exposed to non-ionizing radiation in service, there is no basis upon which service connection for his claimed dementia to be service-connected.

In order to warrant direct service connection, there must be competent evidence of the existence of the claimed disability at some point during an appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time, during the appeal has the Veteran been diagnosed with dementia, nor is there evidence of such diagnosis immediately prior to the filing of the claim for benefits.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The competent evidence weighs against the finding of a current disability, to include dementia and a brain tumor.  The November 2009 psychologist and the October 2016 VA medical examiners all concluded that the Veteran's memory functions were normal.  Specifically, the November 2009 psychologist concluded that the Veteran's learning and memory was intact.  The October 2016 psychologist likewise found that the Veteran's memory functions were not impaired and he had normal cognitive functioning.  The October 2006 neurologist also indicated that the Veteran did not have a brain tumor, and the cystic mass present has no relationship to any form of radiation.  The Board finds the opinions highly probative because these medical professions have the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, they also reviewed the records, performed examinations, and considered the Veteran's statements regarding the nature and history of his condition.  The examiner provided sufficient rationales for the conclusions reached.  There are no competent opinions to the contrary.

While the Board acknowledges the Veteran's report of symptoms and his sincerity, he is not competent to diagnose himself with a brain tumor, dementia, or chronic disability manifested as memory loss.  Diagnosing brain tumors, dementia or disability related to memory loss falls outside the realm of common knowledge of a lay person as it is a complex medical questions that requires medical training and knowledge, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because the Veteran has not been shown to possess the requisite medical training, specialized training or expertise, his lay opinion as to whether he has a current disability has no probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Consequently, the preponderance of the evidence weighs against the Veteran's claim for dementia, claimed as memory loss.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (entitlement to service connection requires a current disability).  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for dementia, claimed as memory loss, is denied.


REMAND

The Veteran seeks service connection for a seizure disorder.  This claim was previously remanded for an examination and opinion as to whether the Veteran developed a brain tumor as a result of service, and whether such tumor had caused a seizure disorder.  

Pursuant to the June 2015 remand, the Veteran was afforded a VA examination in October 2016 where it was determined that the Veteran does not have a brain tumor, but rather a benign cystic mass that was not the cause of the Veteran's current seizure disorder.  In March 2017 correspondence, the Veteran asserted that his seizure disorder may be secondary to his service-connected migraine headaches.  There is no competent evidence in the file which addresses this new contention, therefore an addendum opinion addressing this alternative theory of entitlement is necessary. 

In addition, as noted in the Introduction, the Veteran has expressed intent to submit a claim for service connection for sleep apnea.  In correspondence that accompanied that request, the Veteran asserted that his claimed seizure disorder is secondary to the recently diagnosed obstructive sleep apnea.  He also submitted a disability benefits questionnaire that was completed by a private physician in March 2017.  On the questionnaire, the physician remarked that the Veteran's seizure disorder was related to the diagnosis of sleep apnea.  As, service connection for sleep apnea has not been adjudicated, these matters appear to be intertwined.  Accordingly, on remand, the pending appeal for service connection for a seizure disorder should be addressed following any appropriate development of the claim for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this remand to the October 2016 VA examiner who conducted the neurology examination for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.  Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current seizure disorder is either a) caused by or b) aggravated by his service-connected migraine headache disability. 

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the seizure disorder prior to aggravation by the migraine headaches. 

A fully articulated rationale must be provided for all opinions expressed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why this is so, (e.g., the requested determination is beyond the scope of current medical knowledge, additional information is required, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion). 

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


